United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1835
                                   ___________

United States of America,            *
                                     *
                 Appellee,           *
                                     * Appeal from the United States
     v.                              * District Court for the Southern
                                     * District of Iowa.
Anna Maria Dungy, also known as      *
Anna Maria Davis; also known as      *      [UNPUBLISHED]
Anna Marie Duncan,                   *
                                     *
                 Appellant.          *
                                ___________

                             Submitted: September 13, 2005
                                Filed: September 20, 2005
                                 ___________

Before RILEY, FAGG, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       A jury found Anna Marie Dungy guilty of possession with intent to distribute
five grams or more of cocaine base, and possession with intent to distribute cocaine.
The district court* denied Dungy’s motion for judgment of acquittal and motion for
a new trial. Dungy appeals challenging the sufficiency of the evidence on both
counts. We affirm.


      *
       The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
       To convict Dungy of possession with intent to distribute on each count, the
government had to show she possessed the relevant drug and did so with intent to
distribute. United States v. Ramirez, 362 F.3d 521, 524 (8th Cir. 2004). Dungy
contends there is no evidence she intended to distribute the cocaine base or cocaine.
We disagree. Officer Ortman testified that during the search, Dungy told him she had
sold cocaine base to others in the previous two weeks. Davis contends she did not
make the statement, but it was the jury’s perogative to believe Officer Ortman.
United States v. Velazquez, 410 F.3d 1011, 1015 (8th Cir. 2005). Further, ample
evidence supports the officer’s testimony. During the search of the Davis residence,
officers found three packages of cocaine base packaged in a manner consistent with
resale in a woman’s coat located in the southeast bedroom, two bags of cocaine
weighing a total of twenty grams in a woman’s jacket located in the northeast
bedroom, and about .7 grams of cocaine base in a man’s shirt located in the southeast
bedroom. Officers also found $620 in a woman’s coat located in the northeast
bedroom and a digital scale. Officer Ortman also testified that based on his
knowledge of drug cases, the sheer weight of drugs found in the Davis residence was
inconsistent with personal use. Viewing the evidence in the light most favorable to
the verdict, we conclude a reasonable jury could have found the government proved
the essential elements of the crimes charged beyond a reasonable doubt. United
States v. Oleson, 310 F.3d 1085, 1088 (8th Cir. 2002).

      Because there is ample evidence supporting the jury’s verdict, the district court
properly denied Dungy’s motion for judgment of acquittal, United States v. Monnier,
412 F.3d 859, 861 (8th Cir. 2005), and did not abuse its discretion in denying Dungy’s
motion for a new trial, Ramirez, 362 F.3d at 525 (no abuse of discretion in denying
new trial when factual circumstances do not point to a serious miscarriage of justice).

      We thus affirm Dungy’s convictions.
                     ______________________________



                                         -2-